         Case 3:18-cv-01701-VAB Document 29 Filed 12/20/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


RICHARD ROE,                                   :   CIVIL NO. 3:18-CV-01701-VAB
                                               :
      Plaintiff,                               :
v.                                             :
                                               :
THE HOTCHKISS SCHOOL,                          :
                                               :
      Defendant.                               :   DECEMBER 20, 2018



                                 MOTION TO DISMISS

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), the Defendant the

Hotchkiss School respectfully moves to dismiss the Complaint’s Fourth Claim for Relief

(Intentional Infliction of Emotional Distress) and Fifth Claim for Relief (Breach of

Fiduciary Duty). For the reasons set forth more fully in the accompanying memorandum

of law, the Plaintiff’s claim for intentional infliction of emotional distress should be

dismissed because the alleged acts of sexual abuse by the School’s employee are

beyond the scope of employment and thus do not constitute conduct that is imputable to

the School. Moreover, under Connecticut law, nonfeasance or a failure to act does not

constitute extreme and outrageous conduct as a matter of law. As such, this claim

cannot be sustained.

      The Plaintiff’s fiduciary duty claim should also be dismissed because, under well-

established Connecticut law, the relationship of a student and a school is not fiduciary in

nature. Nor has the Plaintiff alleged any facts that would support a finding that a

fiduciary relationship existed between the Plaintiff and the School. As such, the breach

ORAL ARGUMENT REQUESTED
TESTIMONY NOT REQUIRED
        Case 3:18-cv-01701-VAB Document 29 Filed 12/20/18 Page 2 of 3



of fiduciary duty claim fails to state a claim upon which relief may be granted and should

be dismissed.

      WHEREFORE, the Defendant The Hotchkiss School respectfully requests that

this motion to dismiss be granted and the Fourth and Fifth Claims for Relief be

dismissed.

                                         DEFENDANT,
                                         THE HOTCHKISS SCHOOL


                                         By: /s/ Bradford S. Babbitt
                                             Bradford S. Babbitt (ct13938)
                                             Jeffrey J. White (ct25781)
                                             Kathleen E. Dion (ct28605)
                                             Robinson & Cole LLP
                                             280 Trumbull Street
                                             Hartford, CT 06103-3597
                                             Tel. No.: (860) 275-8200
                                             Fax No.: (860) 275-8299
                                             E-mail: bbabbitt@rc.com; jwhite@rc.com;
                                             kdion@rc.com




                                            2
        Case 3:18-cv-01701-VAB Document 29 Filed 12/20/18 Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that, on this 20th day of December, 2018, a copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.


                                         /s/ Bradford S. Babbitt
                                          Bradford S. Babbitt




                                           3
